United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1921
Issued: February 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 19, 2013 appellant, through her attorney, filed a timely appeal from a May 22,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right shoulder
condition is causally related to a November 14, 2009 employment incident.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 14, 2009 appellant, then a 51-year-old part-time flexible rural carrier, filed
a traumatic injury claim (Form CA-1) alleging that she injured her neck and right shoulder
during a slip and fall while delivering packages that day. She indicated that the fall occurred on
her right side. Appellant did not stop work.
In an October 26, 2012 Form CA-16 Authorization for Examination and Treatment,
Dr. Joel Buchalter, a Board-certified orthopedic surgeon, noted that appellant fell in a customer’s
driveway on November 14, 2009.2 He diagnosed shoulder impingement and opined with a check
mark “yes” that the condition was caused or aggravated by the employment activity.
Dr. Buchalter also opined that appellant was totally disabled from July 21, 2012 onward and
would eventually require shoulder arthroscopy. In an October 26, 2012 report, he stated that she
was initially seen for right shoulder pain on May 4, 2012 and that she provided a history of her
November 14, 2009 work injury and that her right arm had been bothering her since that time.
Dr. Buchalter indicated that appellant’s right shoulder impingement had become worse since the
November 14, 2009 injury. He opined that her right shoulder pain and injury are from the
November 14, 2009 work injury and her case should be open for treatment and possible surgery.
In a December 6, 2012 letter, OWCP notified appellant of the deficiencies in her claim
and requested additional factual and medical information. It noted that as it appeared to be a
minor injury with minimal or no time lost, a limited amount of expenses were administratively
approved. The claim was reopened because of the request to authorize surgery. Appellant was
afforded 40 days to submit additional evidence and respond to OWCP’s inquiries. No further
evidence was received.
By decision dated January 9, 2013, OWCP denied appellant’s claim. It found that the
incident of November 14, 2009 occurred as alleged but the medical evidence was insufficient to
substantiate the causal relationship between her right shoulder condition or need for surgery and
the November 14, 2009 incident.
On January 12, 2013 appellant requested reconsideration. No additional evidence was
submitted. By decision dated February 5, 2013, OWCP denied appellant’s reconsideration
request on the grounds that she did not raise a substantive legal question or include new and
relevant evidence.
In a February 5, 2013 letter, appellant, through counsel, requested a telephonic hearing.
In a January 28, 2013 report, Dr. Buchalter noted appellant’s medical treatment to the
right shoulder since May 2012 and presented examination findings. He reported that in
July 2012, she injured her shoulder while unloading her truck, having a twisting injury to her
2

While a properly completed CA-16 form can create a contractual agreement for payment of medical treatment
even if the claim is not ultimately accepted, this form was not properly completed. See Tracy P. Spillane, 54 ECAB
608 (2003). 20 C.F.R. § 10.300(b) states that the employer shall issue the CA-16 form within four hours of the
claimed injury. This regulation also limits the authorization for treatment to a period of 60 days from the date of
injury. The October 26, 2012 CA-16 form was completed over two years following the date of injury.

2

ankle and falling on her shoulder and elbows. Dr. Buchalter reported that since that period of
time appellant had increasing pain in the shoulder region and difficulty with overhead activities.
He opined that she had an injury in July 2012 in which she suffered shoulder pain and continues
to have pain despite repeat injections to the shoulder. Dr. Buchalter opined that appellant is a
candidate for arthroscopic surgery and submitted authorization for such surgery.
By decision dated February 26, 2013, OWCP denied appellant’s request for a hearing on
the grounds that she previously requested reconsideration and the issue could be equally
addressed by requesting reconsideration and submitting evidence not previously considered
which established causal relationship.
In a March 11, 2013 letter, appellant, through counsel, requested reconsideration.
Medical reports regarding her right ankle, including a September 5, 2012 magnetic resonance
imaging (MRI) scan, several fracture/dislocation care forms and a November 1, 2012 surgical
booking sheet were submitted with additional reports from Dr. Buchalter.
In medical reports dated May 4, 2012 to January 28, 2013, Dr. Buchalter discussed
appellant’s right shoulder condition. He noted that, on his initial treatment, appellant related
shoulder pain since her fall on November 14, 2009. Dr. Buchalter felt that her right shoulder
pain was due to injuries arising from the November 14, 2009 work injury. He noted that
appellant’s examination of May 4, 2012 showed significant signs of shoulder impingement and
the May 10, 2012 MRI scan showed evidence of extensive supraspinatus tendinosis, mild
infraspinatus tendinosis, degenerative foreshortening of the superior and posterior labra and mild
acromioclavicular joint hypertrophy. Based on the clinical examination and diagnostic testing
that appellant had extensive rotator cuff tendinitis and shoulder impingement arising from her
November 14, 2009 shoulder injury when she fell in a customer’s driveway. Dr. Buchalter also
diagnosed left knee degenerative joint disease, bilateral shoulder impingement, rule out rotator
cuff tear. For the history of injury, he noted that appellant fell two times, one time three years
prior and again two years ago, injuring both of her shoulders as well as her left hip.
Dr. Buchalter noted that the left hip was injured after the second fall. In medical reports dated
from July 26, 2012 to March 6, 2013, he discussed an ankle injury.
By decision dated May 22, 2013, OWCP denied modification of its January 9, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8
ANALYSIS
OWCP accepted that the employment incident of November 14, 2009 occurred at the
time, place and in the manner alleged. The issue is whether appellant’s claimed right shoulder
condition resulted from the November 14, 2009 employment incident. The Board finds that she
did not meet her burden of proof to establish the causal relationship between her claimed
condition and the employment incident.
Dr. Buchalter attributed appellant’s right shoulder condition and need for surgery to the
November 14, 2009 employment incident. However, he did not support his condition with
adequate medical rationale explaining how her current shoulder condition was related to the
November 14, 2009 employment incident. Dr. Buchalter first saw appellant on May 4, 2012
over two years after the incident at work. While he provided a history of the November 14, 2009
employment incident in his October 26, 2012 report and opined that her right shoulder
impingement was the result of that injury, he failed to account for the two-year gap between the
incident and his first evaluation of May 4, 2012. Dr. Buchalter did not provide sufficient
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

findings or medical rationale to substantiate the causal relationship between the shoulder
condition and the November 14, 2009 incident.9 In a December 14, 2012 report, he concluded,
based on clinical examination and diagnostic testing, that appellant’s extensive rotator cuff
tendinitis and shoulder impingement arose from her November 14, 2009 shoulder injury as her
shoulder had bothered her since that time. Again, Dr. Buchalter failed to provide a sufficient
medical rationale addressing the relationship between her shoulder condition in 2012 and the
November 14, 2009 employment incident.10 The Board finds that he did not explain how the
mechanism of the November 14, 2009 employment incident caused or aggravated appellant’s
right shoulder conditions. Furthermore, the Board notes that Dr. Buchalter notes in his reports of
May 4, 2012 and January 28, 2013, an intervening employment event of July 2012 wherein
appellant injured both of her shoulders, in addition to other injuries.
The medical records pertaining to appellant’s other medical conditions, such as her right
ankle, are not related to the claimed condition in the current claim and thus are irrelevant.
Likewise, the diagnostic studies submitted do not address causal relationship and are irrelevant.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained a right shoulder condition causally related to the November 14,
2009 employment incident, she has failed to meet her burden of proof to establish a claim for
compensation.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds that the attorney’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

See Thomas L. Hogan, 47 ECAB 323 (1996).

10

Id.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder condition is causally related to a November 14, 2009 employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

